I concur fully in the views expressed in the majority opinion in this case. No technical advantage is sought to be taken of the relators and a liberal view of the case has been taken in their favor. It is conceded that their attorney was notified of the action of the committee in disqualifying relators as candidates and that they permitted more than 48 hours thereafter to elapse without bringing the present suits. The majority opinion does not state that due to the fact that the representative of these candidates absented himself from the place where he agreed to remain until the service of the notice of the decision of the committee was made upon him, that relators thereby abrogated the verbal agreement entered into between the members of the committee and counsel for relators; and hence the announcement of the opinion of the committee to those present at the courthouse was promulgation or notice to relators of the committee's action in disqualifying them. Nor does the majority opinion state that, because the deputy sheriff was unsuccessful in a number of attempts to serve notice on the relators' *Page 976 
representative at his home, until the deputy was told by the representative's father that he had gone across the lake, that that fact, together with the previous announcement of the decision at the courthouse. would be notice to the relators of the promulgation. The majority opinion does say that notice to the attorney for the relators of the committee's decision in disqualifying them as candidates was sufficient notice of the promulgation of the committee's decision. The law does not provide for any formal notice of promulgation in a matter of this kind. The attempt to serve formal notice upon relators' representative was frustrated by his own actions or fault. The deputy sheriff, therefore, reasonably and fairly resorted to the next best thing, which was to notify relators' attorney. Their counsel knew that these candidates had only 48 hours under the provisions of the Primary Election Law, within which to file proper proceedings in court for the purpose of setting aside the committee's decision. That period of time was permitted to elapse from the time the attorney knew of the committee's decision without the suits being filed. He filed them ten hours too late, although he had two days within which to file them.
To say that the notice to the attorney for the relators was not sufficient notification of the promulgation of the committee's decision, because it was informal, especially when the Primary Election Law does not provide for the service of a formal notice of promulgation, is to extend the prescriptive period beyond what the Legislature has expressly stated in the *Page 977 
Primary Election Law. It is easy to understand how there can be a difference of opinion in the interpretation of ambiguous language sometimes used in the various statutes and decisions; but it is difficult to see how simple arithmetic, which is an exact science, can be misunderstood, and 48 hours lengthened by a liberal interpretation to 58 hours.
In the recent case of Frank C. Moran v. Jules A. Grasser, Chairman, etc. (No. 33699 of the docket of this court), which came to this court on application for writs, the candidate, who had been protested, obtained an injunction from the district court against the Orleans Parish Democratic Executive Committee for the purpose of preventing the committee from considering the reasons assigned why he should be disqualified in the protest filed by his opponent under section 11 of Act No. 97 of 1922, as amended by Act No. 110 of the Regular Session of 1934 (section 1). The trial judge issued the injunction on the ground that the committee having permitted more than 48 hours to elapse from the time that the candidate was notified of the protest against his candidacy until the time set by the committee for the hearing of the protest, the committee was thereby automatically divested of its jurisdiction and authority to hear, consider, and decide the issues. The candidate who filed the protest applied to this court for writs of certiorari, prohibition, and mandamus. Six members of this court, the writer being absent, refused to grant the writs.
In short, although the effect of the decisions of the lower court and this court *Page 978 
was to prevent the candidate, who protested the qualifications of his opponent from being heard before the committee and in the courts on those issues, as expressly provided by the Primary Election Law, both the lower court and this court rigidlyenforced the 48 hour prescriptive period. This is obvious when we consider that both courts held that the sending by registered mail of a copy of the protest to the protested candidate by his opponent was sufficient notice to start the prescriptive period running, although the committee had never served a copy of the protest upon the protested candidate, as required by section 11 of Act No. 97 of 1922, as amended.
ODOM, J., dissents, being of the opinion that the prescriptive period began at 10:15 o'clock a.m. on October 29th, when the official notice of the action of the committee was served on relators' attorney.